IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JAMES D. SCHNELLER,                      : No. 40 EM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
CLERK OF COURTS OF THE FIRST             :
JUDICIAL DISTRICT OF                     :
PENNSYLVANIA; PROTHONOTARY OF            :
THE FIRST JUDICIAL DISTRICT OF           :
PENNSYLVANIA,                            :
                                         :
                  Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2017, the Petition for Peremptory Writ of

Mandamus and Writ of Prohibition is DENIED.